DETAILED ACTION
In response to the Amendments filed on January 7, 2021, claim 8 is amended and claims 9-12 are newly added. Currently, claims 1-12 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The previous indication of allowable subject matter in claims 3 and 4 is withdrawn in view of the newly discovered reference(s) to Cantor (US Pub. No. 2008/009811 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (US Pub. No. 2011/0313350 A1) in view of Cantor (US Pub. No. 2008/009811 A1).
Claim 1. Krulevitch discloses a portable medical device for injecting a medicament into a patient, comprising: 
a control circuit ([0045]; i.e., electrical circuit components controlling the device) with a memory (i.e., memory), the control circuit automatically storing in the memory an ejection event including an amount of the medicament that is ejected from the portable medical device during the ejection event ([0039]; i.e., since the system tracks the drug dosing history including an amount of drug that is injected); and 
claimed priming event) from a dose that is injected (claimed injection event) to the user by determining the relative position of the device using a gravity or inertial sensor ([0087]).
While Krulevitch discloses distinguishing between a priming dose and an injection dose wherein for example, gravity or inertial sensor may be used to determine the relative position of the injection device ([0087]), Krulevitch does not explicitly disclose a proximity sensor configured to sense proximity of a solid object located in an ejection direction of the portable medical device without making contact with the solid object or that determination between a priming event from an injection event when fluid is ejected by tagging the ejection event as an injection event if the ejection takes place in proximity of the solid object and to tag the ejection event as a priming ejection if the ejection does not take place in proximity of the solid object. 
However, Cantor further also discloses a portable medical device (200) comprising a proximity sensor (230) configured to sense proximity of a solid object (i.e., remote object such as skin surface 270) located in an injection direction of the portable medical device (Fig. 1A) without making contact with the solid object ([0022]-[0024]; particularly [0024] since distance sensor 230 is capable of sensing the distance using reflected signal without contact with the target surface). Cantor further discloses that the sensor communicates with a controller 235 ([0022]) to cause trigger release mechanism 210 to allow trigger 215 to be activated for an injection when the received input from the sensor indicates that that the sensor is within a predetermined range of the target surface ([0023]). It is noted that ordinary skill in the art would have recognized that distance sensor 230 of Cantor provides a relative position of the 
Therefore, since both Krulevitch and Cantor are drawn to a portable medical device comprising a control circuit and a sensor determining relative position of the portable medical device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Krulevitch to add a proximity sensor configured to sense proximity of a solid object located in an ejection direction of the portable medical device without making contact with the solid object and modifying the control circuitry to receiving information from the proximity sensor (similar to information received by controller 235 of Cantor) to allow for determination of the device being in position for injection via the distance to the injection surface as taught by Cantor so as to more accurately determine the relative position of the device to an injection surface ([0022)-[0024] of Cantor). Thus, it follows that Krulevitch in view of Cantor comprises a proximity sensor (230) and that the control circuitry of Krulevitch in view of Cantor is configured to tag the ejection event as an injection event if the ejection takes place in proximity of the solid object (i.e., such as an ejection event that occurs with the injection device pointing upward and within a predetermined threshold distance from the target surface) and to tag the ejection event as a priming ejection if the ejection does not take place in proximity of the solid object (i.e., such as an ejection event that occurs with the injection device pointing upward and the injection device being positioned at a distance outside of the predetermined threshold distance from the target surface).
Claim 2. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein since Cantor discloses that the proximity sensor can determine close the injection 
Claim 3. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein Cantor discloses a distance from the proximity sensor to a tip of a needle through which medicament is ejected (see annotated “D1” in Examiner’s Fig. 1) and a distance between the proximity sensor to the solid object (see annotated “D2” in Examiner’s Fig. 1).

    PNG
    media_image1.png
    758
    749
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 1A of Cantor
Cantor further discloses that trigger release mechanism 210 prevent trigger 215 from firing piston 220 unless the device is placed at a desired distance form a target surface wherein 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Krulevitch in view of Cantor with the feature of preventing an injection event when the proximity sensor indicates that the device is not at an appropriate distance from a target surface wherein the distance from the proximity sensor to the tip end of the needle of Krulevitch in view of Cantor being similar to “D1” as annotated in Examiner’s Fig. 1 and that the distance from the proximity sensor to the target surface would be similar to “D2” as annotated in Examiner’s Fig. 1. It is noted that while it is understood that the difference between D1 and D2 is the depth of the needle within the injection site (consistent with the instant disclosure, see instant Fig. 22), Krulevitch in view of Cantor does not explicitly disclose that an ejection event is tagged as an injection the difference between D1 and D2 is greater than or equal to 0.1 mm since both Krulevitch and Cantor does not explicitly disclose what the desired distance for injection and also does not explicitly disclose the length of the needle. 
However, it is further noted that the instant disclose does not provide criticality for the claimed range but instead provide that it can be a range of distances depending on the length of needle, see instant pg. 32, line 23 until pg. 33 line 4 and Fig. 22. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Krulevitch in view of Cantor with the feature of the ejection event being tagged as an injection event when D1-D2 ≥ 0.1mm since the difference between the two identified distances in Examiner’s Fig. 1 depends on the length of the needle and the user desired 
Claim 4. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein Krulevitch further discloses that information about the injection event is accessible to the user on a user interface and information about the priming event is not accessible to the user via the user interface when the entries are toggled to injection ([0081]). In particular, it is noted that Krulevitch discloses the information regarding priming being “not accessible” since only information regarding injection is displayed for viewing when toggled into the injection ([0081]). It is noted that the instant application also discloses that the information about priming event being not accessible is requiring that the priming events not being visible to the user (see instant pg. 32, lines 1-5). 
Claim 5. Krulevitch in view of Cantor discloses the portable medical device of claim 4, wherein Krulevitch further discloses that the user interface is part of the portable medical device in the form of an electronic display ([0036]). 
Claim 6. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein Krulevitch further discloses a user interface ([0072]; i.e., electrical circuit components including user interface driver) and that blood glucose monitoring into more integrated 
However, even if it is not clear that Krulevitch explicitly discloses that the electrical circuitry components of Krulevitch in view of Cantor being capable of being used by the user to tag an injection event with the blood glucose information as required, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the user interface of Krulevitch with the feature of receiving input from the user so that an injection event is taggable with additional information such as blood glucose measurements so as to provide the dosing history with glucose information and ejection event information as explained in [0081] of Krulevitch.
Claim 7. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein Krulevitch further discloses that the control circuit is configured to automatically tag the injection event with a value from a blood glucose measurement if the blood glucose measurement is made within a predetermined amount of time from a time of the injection event ([0089]; i.e., since this is part of the dosing history for the data management unit).
Claim 10. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein since Cantor further discloses that the proximity sensor comprises an ultrasound sensor ([0024]), it would have been obvious to one of ordinary skill before the effective filing 
Claim 11. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein since Cantor further discloses the proximity sensor comprises a radio frequency sensor ([0024]; i.e., since the sensor transmit and receive light or sound waves), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention that the proximity sensor of Krulevitch in view of Cantor comprising a radio frequency sensor.  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (US Pub. No. 2011/0313350 A1) in view of Cantor (US Pub. No. 2008/009811 A1) further in view of Fadell (US Pub. No. 2010/0207879 A1). It is noted that Fadell is the US Publication of US Pat. No. 8,536,507 B2 referenced on instant pg. 23, line 14).
Claims 8 and 9. Krulevitch in view of Cantor discloses the portable medical device of claim 1, but while Cantor further discloses that sensor 230 may be any conventional distance sensor including photo-reflective sensor, a laser triangulation sensor, or an ultrasonic sensor ([0024]), Krulevitch in view of Cantor is silent to a conventional distance sensor being a thermal sensor (as per claim 8) or an infrared sensor (as per claim 9). However, it is further noted that the instant disclosure discloses that proximity sensors being based on transmitting IR and receiving IR deflected by a solid object is known in the art such as that of US Pat. No. 8,536,507 B2, see instant pg. 23, lines 8-14 since this patent has a prior publication date prior to the filing date of the instant application as Fadell US Pub. No. 2010/0207879 A1. Moreover, Fadell further discloses that the proximity sensor being senses IR radiation and heat ([0092], [0136]) . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch (US Pub. No. 2011/0313350 A1) in view of Cantor (US Pub. No. 2008/009811 A1) further in view of Schmitz (US Pat. No. 4,413,991).
Claim 12. Krulevitch in view of Cantor discloses the portable medical device of claim 1, wherein Cantor further discloses that the target site being a skin surface ([0023]) including a bare skin surface ([0003]-[0004]), both Krulevitch and Cantor is silent to injecting to a target site being skin covered by clothing. However, it is noted that Cantor discloses that while target surface is preferably a skin surface, sensor 230 being capable of determining a desired distance to other target surfaces not only the preferred bare skin surface ([0023]). Moreover, it is noted that Schmitz discloses an injection device comprising a needle having a length that allows for delivering medication to a patient by penetrating the bare skin surface of through a skin surface covered by clothing so as to avoid delaying delivery of the medication by removing the clothing to bare the skin for injection (col. 1, lines 62-66). Although Schmitz discloses that delivery of 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, applicant is advised that Lauchard is still considered to be applicable prior art because applicant’s arguments are not persuasive. Therefore, even if Cantor is distinguished over, it is noted that Lauchard may still be used to provide the teaching of a proximity sensor.

With respect to applicant’s argument that Lauchard does not disclose that the proximity sensor being used to distinguish between injection and priming events, examiner agrees that Lauchard is silent to distinguishing between injection and priming. However, it is noted that Krulevitch discloses using sensors to determine the relative position of the injection device to distinguishing between priming and injection dose ([0087]). Lauchard is only relied upon for disclosing a proximity sensor as required.
With respect to applicant’s argument that there is no motivation to modify Krulevitch with Lauchard is also unpersuasive. First, it is noted that it is the control circuit that is required to be configured to tag an ejection event as being an injection event or a priming event, not the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783